Citation Nr: 0942078	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  97-32 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for Guillain-Barre syndrome.  


REPRESENTATION

Appellant represented by:	Frederick J. Fleming, Attorney


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The Veteran served on active duty from November 1975 to 
September 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
In a September 1996 rating decision, the RO proposed to 
reduce the Veteran's service-connected disability rating for 
Guillain-Barre syndrome from 30 percent to zero percent, 
effective February 1, 1997.  However, in a January 1998 
rating decision, the RO restored the 30 percent rating.  The 
Veteran disagreed with the evaluation. 

On September 15, 2000, the Board issued a decision which 
denied entitlement to a rating in excess of 30 percent for 
service-connected Guillain-Barre syndrome.  The Veteran 
thereafter appealed the September 2000 Board decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In August 
2001, the Court, in a single-judge order, vacated a September 
15, 2000 decision of the Board, and remanded the matter for 
readjudication in light of the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  

The Board initiated development in this case under the 
provisions of 38 C.F.R. § 19.9(a)(2), and so notified the 
Veteran.  After the United States Court of Appeals for the 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1334 (2003), and with other policy considerations, 
VA determined that all evidence development would be 
conducted at the RO level aside from the class of development 
functions that the Board is statutorily permitted to carry 
out.  See 38 U.S.C.A. §§ 7107(b), 7109(a).  Accordingly, the 
Board remanded the case in November 2003 for development and 
readjudication.  Most recently, a supplemental statement of 
the case issued in July 2009 continued the 30 percent 
evaluation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

Further development is needed prior to appellate review.

In a statement received in November 2005, the Veteran 
indicated that he desired a hearing before the Board of 
Veterans Appeals.  As such a hearing has not yet been 
conducted, the RO should request clarification from the 
Veteran as to what type of Board hearing he would like and 
thereafter schedule it.  

A review finds that the Veteran has been represented by a 
private attorney, Fred J. Fleming, on this claim and copies 
of recent VA communications to the Veteran have been sent to 
that attorney.  However, the Veteran previously wrote in 
November 2005 that "[he] will be handing the case from here 
on."  The RO should request clarification from the Veteran 
as to whether he continues to be represented by a private 
attorney, Fred J. Fleming, as shown by an attorney fee 
agreement dated in December 2001 contained in the claims 
file, or another representative, or no representative.  

Accordingly, the case is REMANDED for the following action:

1.  Request clarification from the Veteran 
as to whether he continues to be 
represented in this matter by Fred J. 
Fleming, or by another representative, or 
no representative.  

2.  Request clarification from the Veteran 
as to what type of Board hearing he would 
like and thereafter schedule it as per the 
Veteran's request.  Appropriate 
notification should be given to the 
Veteran and his representative, if any, 
and such notification should be documented 
and associated with the claims folder.  
After the hearing, the claims file should 
be returned to the Board in accordance 
with current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

